11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Edward Darrall Anderson                      * From the 266th District Court
a/k/a Edward Darrell Anderson,                 of Erath County,
                                               Trial Court No. CR14941.

Vs. No. 11-19-00020-CR                       * December 18, 2020

The State of Texas,                          * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect the degree of the offense to be
a “STATE JAIL FELONY.” As modified, we affirm the judgment of the trial
court.